Citation Nr: 0512926	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-09 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for bilateral hearing loss.

2.  Entitlement to an effective date earlier than July 19, 
2001, for the assignment of a 10 percent rating for bilateral 
hearing loss.

3.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to May 
1953.

This appeal comes before the Board of Veterans' Appeals (the 
Board) from a December 2001 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO), that awarded service connection for tinnitus and 
bilateral hearing loss; the RO assigned a 0 percent rating 
for the hearing loss and a 10 percent rating for tinnitus, 
both effective from July 19, 2001.  In a January 2003 rating 
decision, the RO increased the rating for bilateral hearing 
loss to 10 percent, effective July 11, 2002; the veteran 
continues to disagree with that rating.  See AB v. Brown, 6 
Vet. App. 35 (1993).  In March 2003, a Decision Review 
Officer at the RO awarded an effective date of July 19, 2001, 
for the 10 percent rating for bilateral hearing loss.  In 
March 2005, the veteran testified at a hearing before the 
Board that was held at the RO.

The claim for an initial disability rating higher than 10 
percent for bilateral hearing loss is addressed in the REMAND 
portion of this decision, and it is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All of the notice and assistance owed to the veteran has 
been provided, and all evidence needed for an equitable 
disposition of the two claims being withdrawn has been 
obtained.

2.  The veteran has withdrawn his appeals of the issues of an 
effective date earlier than June 19, 2001, for the assignment 
of a 10 percent rating for bilateral hearing loss; and of an 
initial rating higher than 10 percent for tinnitus.


CONCLUSIONS OF LAW

1.  The appeal of the issue for an effective date earlier 
than June 19, 2001, for the assignment of a 10 percent rating 
for bilateral hearing loss is dismissed.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).

2.  The appeal of the issue for an initial rating higher than 
10 percent for tinnitus is dismissed.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

At the March 2005 hearing before the Board, the veteran 
withdrew his appeal of the issues for an effective date 
earlier than June 19, 2001, for the assignment of a 10 
percent rating for bilateral hearing loss and for an initial 
rating higher than 10 percent for tinnitus.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration regarding these issues.  Accordingly, the Board 
will dismiss the appeal with respect to these two issues.




ORDER

The appeal of the issue for an effective date earlier than 
June 19, 2001, for the assignment of a 10 percent rating for 
bilateral hearing loss is dismissed.

The appeal of the issue for an initial rating higher than 10 
percent for tinnitus is dismissed.


REMAND

In the opinion of the Board, additional development is needed 
regarding the claim for an initial disability rating higher 
than 10 percent for bilateral hearing loss.

At the March 2005 hearing before the Board, the veteran 
indicated that he continues to receive treatment from VA for 
his service-connected bilateral hearing loss.  He asserted 
that current records of VA treatment (including records 
relating to VA's prescription of hearing aids for the 
disability.  As best as the Board can discern, there are very 
limited recent VA treatment records in the claims folder.  
The veteran also indicated that he was about to be treated 
again at the VA Medical Center in Detroit within a few days 
after his March 2005 hearing.  Based on the veteran's 
assertions regarding current treatment, the RO should obtain 
records of all VA treatment for the bilateral hearing loss 
from 1999 to the present.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

In addition, in his April 2003 substantive appeal and at the 
March 2005 hearing, the veteran stated that his bilateral 
hearing loss had worsened since his a July 2002 VA 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 408 
(1997); see also Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  On 
remand, the RO should schedule the veteran for an examination 
to assess the current severity of his bilateral hearing loss.

Accordingly, this appeal is REMANDED for the following 
actions:

1.  The RO should obtain VA treatment 
records from October 1999 to the present 
from the VA Medical Center in Detroit, 
Michigan.  

2.  Schedule the veteran for a VA 
examination to assess the current 
severity of the bilateral hearing loss.  
The claims folder should be provided to 
and reviewed by the examiner.

3.  Thereafter, the RO should 
readjudicate the claim for an initial 
rating higher than 10 percent for 
bilateral hearing loss.  If the decision 
remains adverse to the him, the RO should 
provide him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further review, 
as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The claim must be treated 
expeditiously.  Claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


